          Case 1:18-cr-00224-ALC Document 74 Filed 12/20/18 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA,

                         v.                                       Case No. 18 Cr. 224 (ALC)

    ALI SADR HASHEMI NEJAD,
                                                                  JOINT STATUS REPORT
                        Defendant.



        The parties respectfully submit this joint status report. Since the filing of the last status

report on November 29, 2018 (Dkt. 73), the USAO Filter Team 1 has continued to work with

Sadr to implement the joint privilege review plan. The USAO Filter Team and Sadr have agreed

on a list of the names of the attorneys and law firms that will be used as search terms in the joint

privilege review. The USAO Filter Team expects to release to the prosecution team within the

next week the set of documents that did not hit on any of the agreed-upon search terms and that

have not been identified as potentially privileged by Sadr. 2




1
  The defined terms herein have the same meaning as set forth in the November 15, 2018 joint
status report (Dkt. 71).
2
  The USAO Filter Team and its technical personnel continue to work to find a method to cross-
reference the USAO Processed Returns with the DANY Processed Returns. Sadr, as noted in the
November 29 joint status update, prefers that the set of documents that do not hit on any of the
agreed-upon privilege search terms not be released to the prosecution team until a cross-
reference enabled the defense to verify that it had not identified any of the documents as
privileged. However, in the interest of facilitating trial preparation and based on the
Government’s assurance that any inadvertent release of a privileged document would not be
considered a waiver and would be subject to immediate claw-back, Sadr has consented to the
release of those documents to the prosecution team by December 28, 2018.




                                                   1
          Case 1:18-cr-00224-ALC Document 74 Filed 12/20/18 Page 2 of 2




        The USAO Filter Team and Sadr will continue to review the documents that hit on one or

more of the agreed-upon search terms or are otherwise identified by Sadr. While the parties will

attempt to resolve all privilege assertions in the first instance, based on their initial discussions,

the parties believe that the Court’s assistance may be required to resolve disputes with respect to

certain categories of documents.

                                                         Respectfully submitted,


    GEOFFREY S. BERMAN
    United States Attorney

 by: /s/                                                /s/
     Andrew DeFilippis                                 Reid H. Weingarten
     Matthew Laroche                                   Michelle L. Levin
     Rebekah Donaleski                                 STEPTOE & JOHNSON LLP
     Assistant United States Attorneys                 1114 Avenue of the Americas
     One Saint Andrew’s Plaza                          New York, New York 10036
     New York, New York 10007                          Tel: (212) 506-3900
     (212) 637-2420                                    Fax: (212) 506-3950
                                                       rweingarten@steptoe.com
     Garrett Lynch                                     mlevin@steptoe.com
     Special Assistant United States Attorney
                                                       Brian M. Heberlig (Pro Hac Vice)
                                                       STEPTOE & JOHNSON LLP
                                                       1330 Connecticut Avenue, N.W.
                                                       Washington, DC 20036-1795
                                                       Tel: (202) 429-3000
                                                       Fax: (202) 429-3902
                                                       bheberlig@steptoe.com

                                                       Counsel for Defendant
                                                       Ali Sadr Hashemi Nejad
Dated: December 20, 2018




                                                   2
